Carlisle, Presiding Judge.
“Findings of fact of a single director of the department of industrial relations, where approved on review by the full department, stand in this court on the same footing as the verdict of a jury; and where supported by some competent evidence, they will not be disturbed. Maryland Casualty Co. v. England, 160 Ga. 810 (129 SE 75); London Guarantee &c. Co. v. Shockley, 31 Ga. App. 762 (122 SE 99); Jackson v. Lumberman’s Mutual Casualty Co., 33 Ga. App. 35 (125 SE 515); Burdett v. Aetna Life Ins. Co. 40 Ga. App. 92 (149 SE 55).” U. S. Fidelity &c. Co. v. Maddox, *69252 Ga. App. 416, 418 (1) (183 SE 570). While the evidence in this case was in conflict in that the claimant contended and testified that he was not able to work at the time of the hearing held on February 1, 1961, yet two expert medical witnesses testified that they pronounced him able to return to work on or about September 17, 1960, and under the foregoing rule we cannot say that the award allowing compensation from July 19, 1960, through September 17, 1960, was unauthorized.
Decided April 3, 1962.
John D. Edge, for plaintiff in error.
Matthews, Maddox, Walton Sc, Smith, Oscar M. Smith, contra.

Judgment affirmed.


Eberhardt and Bussell, JJ., concur.